DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Preliminary Remarks
	The amendment filed on 05/11/2022 has been entered.  Claims 1 and 18 have been amended, claims 5-12 remain canceled, and no new claims have been added.  

Reasons for Allowance
	Independent claim 1 and its dependent claims 1-4, and 13-17 are allowed and independent claim 18 and its dependent claims 19-20 are allowed; the claims have been renumbered as 1-12.
The following is an examiner’s statement for reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a system for homogenization and lysis of biological samples, the system comprising a plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein, wherein the plurality of chambers is defined by a housing which includes a plurality of downward-facing bottom openings therein, each of the bottom openings defining a respective one of the plurality of chambers; a plurality of agitator devices each of which corresponds to one of the plurality of chambers, each of the agitator devices comprising a micromotor having a shaft and an impeller coupled to the shaft, wherein at least a portion of each of the plurality of agitator devices is reversibly and simultaneously receivable within respective ones of the downward-facing bottom openings in the plurality of chambers of the housing such that the shafts and the impellers of the micromotors are positioned within the respective chambers, and the micromotors are at least partially received in the respective downward-facing bottom openings in the chambers to seal the downward-facing bottom openings during use, and in operation each of the plurality of agitator devices selectively agitates the fluid and biological sample disposed in the corresponding one of the plurality of chambers; and a motor carrier that supports the micromotors.  These limitations are in combination with the claims as a whole.
The closet prior art is US 2014/0127773 A1-Brown, US 2010/0034048 A1-Jägle,  and US 6547943 B1-Kane.  Brown teaches a disclosure relating to extraction, capture and elution of biological material, for example nucleic acids such as DNA, from biological specimens using particulate materials. The present disclosure also relates to lysing and in particular to systems, apparatus and methods to perform lysing of a biological material to be lysed using a lysing particulate material.  Jägle teaches a microtiter plate of the type defined at the outset in which the substances or fluids located in the receptacles can be stirred without the aid of magnetic forces.  Kane teaches an  invention which provides a capillary electrophoresis system for providing simultaneous multiple analysis of a sample. The system comprises: at least one assembly of capillaries comprising a plurality of capillaries having first and second capillary ends and being held in a spaced relationship relative to one another at a point proximate to the first capillary ends, a cross-section of the first capillary ends defining a minimum bounding polygon having a footprint with a major dimension; and a container comprising at least one compartment having an opening and a bottom, and configured to hold a single body of liquid; wherein the assembly is positioned such that its first ends extend through the opening and into the at least one compartment to thereby simultaneously contact a single body of liquid, when said liquid is contained therein.  However, Brown, Jägle, and Kane do not teach or fairly suggest a system for homogenization and lysis of biological samples, the system comprising a plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein, wherein the plurality of chambers is defined by a housing which includes a plurality of downward-facing bottom openings therein, each of the bottom openings defining a respective one of the plurality of chambers; a plurality of agitator devices each of which corresponds to one of the plurality of chambers, each of the agitator devices comprising a micromotor having a shaft and an impeller coupled to the shaft, wherein at least a portion of each of the plurality of agitator devices is reversibly and simultaneously receivable within respective ones of the downward-facing bottom openings in the plurality of chambers of the housing such that the shafts and the impellers of the micromotors are positioned within the respective chambers, and the micromotors are at least partially received in the respective downward-facing bottom openings in the chambers to seal the downward-facing bottom openings during use, and in operation each of the plurality of agitator devices selectively agitates the fluid and biological sample disposed in the corresponding one of the plurality of chambers; and a motor carrier that supports the micromotors.
The following is an examiner’s statement for allowance: for independent claim 18, the prior art fails to teach or fairly suggest a method of obtaining biological material, the method comprising introducing a plurality of samples containing the biological material into a respective plurality of chambers, the plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein, wherein the plurality of chambers is defined by a housing which includes a plurality of downward-facing bottom openings therein, each of the bottom openings defining a respective one of the plurality of chambers; and simultaneously agitating the samples in each of the plurality of the chambers via a plurality of agitator devices supported by a motor carrier, each of the agitator devices comprising a micromotor having a shaft and an impeller coupled to the shaft, and at least a portion of each of the plurality of agitator devices is reversibly and simultaneously receivable at least partially within respective ones of the plurality of chambers through the bottom opening thereof, wherein the shafts and the impellers of the micromotors are positioned within the respective chambers, and the micromotors are at least partially received in the respective downward-facing bottom openings in the chambers to seal the downward-facing bottom openings during use.    These limitations are in combination with the claims as a whole.
The closet prior art is US 2014/0127773 A1-Brown, US 2010/0034048 A1-Jägle,  and US 6547943 B1-Kane.  Brown teaches a disclosure relating to extraction, capture and elution of biological material, for example nucleic acids such as DNA, from biological specimens using particulate materials. The present disclosure also relates to lysing and in particular to systems, apparatus and methods to perform lysing of a biological material to be lysed using a lysing particulate material.  Jägle teaches a microtiter plate of the type defined at the outset in which the substances or fluids located in the receptacles can be stirred without the aid of magnetic forces.  Kane teaches an  invention which provides a capillary electrophoresis system for providing simultaneous multiple analysis of a sample. The system comprises: at least one assembly of capillaries comprising a plurality of capillaries having first and second capillary ends and being held in a spaced relationship relative to one another at a point proximate to the first capillary ends, a cross-section of the first capillary ends defining a minimum bounding polygon having a footprint with a major dimension; and a container comprising at least one compartment having an opening and a bottom, and configured to hold a single body of liquid; wherein the assembly is positioned such that its first ends extend through the opening and into the at least one compartment to thereby simultaneously contact a single body of liquid, when said liquid is contained therein.  However, Brown, Jägle, and Kane do not teach or fairly suggest a method of obtaining biological material, the method comprising introducing a plurality of samples containing the biological material into a respective plurality of chambers, the plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein, wherein the plurality of chambers is defined by a housing which includes a plurality of downward-facing bottom openings therein, each of the bottom openings defining a respective one of the plurality of chambers; and simultaneously agitating the samples in each of the plurality of the chambers via a plurality of agitator devices supported by a motor carrier, each of the agitator devices comprising a micromotor having a shaft and an impeller coupled to the shaft, and at least a portion of each of the plurality of agitator devices is reversibly and simultaneously receivable at least partially within respective ones of the plurality of chambers through the bottom opening thereof, wherein the shafts and the impellers of the micromotors are positioned within the respective chambers, and the micromotors are at least partially received in the respective downward-facing bottom openings in the chambers to seal the downward-facing bottom openings during use.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee.  Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see 7, lines 1-18, filed 05/11/2022, with respect to independent claims 1 and 18 have been fully considered and are persuasive.  The rejection of 11/15/2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799